Title: Thomas Jefferson to Edward Graham, 8 January 1818
From: Jefferson, Thomas
To: Graham, Edward


                    
                        Sir
                        Monticello
Jan. 8. 18.
                    
                    I am much indebted to you for the information contained in your letter of the 3d instant, by which I learn that difficulties exist as to the lines of my lands including the Natural bridge. it confirms me in my intention of going there some time in the ensuing summer, probably the latter part of it, and of seeing these lines thoroughly investigated. I wish to take nothing from my neighbors, nor they, I presume, from me. with these dispositions on both sides the settlement will be facilitated. I shall give way to older patents, and younger ones will give way to mine. on this principle nobody can make a question. the long line on the S.W. side of the tract will give us accurately give us the variation, and probably the two end lines which are strait and of some length may also be ascertained. from end to end of these along the zig-zag lines on the N.E. side, the chain and compass will guide us with truth, & without favor or partiality to either party. if you will be at leisure when I go there, I will ask your assistance, which will probably be of some days, as repeated lines of experiment may be necessary to be run, in order to arrive at ultimate right. I was lately obliged in a similar case in Bedford to pass near a fortnight in the woods to reestablish two lines which a neighbor had cut down. in the mean time I will thank you to forward me by mail a copy of your field notes that I may understand where & what the difficulties are, letting me know, at the same time, the charge for what you have already been so kind as to do for me, for which I will send you an order on my merchant at Lynchburg, the transmission of money by the cross-posts not being very safe. I will also ask the favor of you to furnish me with a copy of Greenlee’s survey which was prior to mine, & of the new lines claimed under the junior survey. these, I suppose, will be found in the Surveyor’s books. as my possessions in Bedford are within 30. miles of the bridge, it is possible that, at my spring visit to that place, I may ride over to the Bridge to take an intermediate view of the ground of difficulties. I pray you to accept the assurance of my great respect.
                    Th: Jefferson
                